Exhibit 10.1


Execution Version




FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This First Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is made and entered into as of February 14, 2020, by and between
REGO II BORROWER LLC, a Delaware limited liability company (“Borrower”), having
an office at c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652,
and BANK OF CHINA, NEW YORK BRANCH, having an address at 7 Bryant Park, 1045
Avenue of the Americas, 13th Floor, New York, New York 10018 (together with its
successors and assigns, “Lender”).


W I T N E S S E T H:


WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations to Borrower pursuant to that certain Amended and
Restated Loan and Security Agreement dated as of December 12, 2018 (the “Loan
Agreement”) with respect to a loan in the amount of Two Hundred Fifty-Two
Million Five Hundred Forty-Three Thousand Six Hundred Six and 53/100 Dollars
($252,543,606.53) (the “Mortgage Loan”).


WHEREAS, to evidence the Mortgage Loan, the Borrower executed in favor of Lender
a Second Amended and Restated Promissory Note, dated as of December 12, 2018 in
the original principal amount of Two Hundred Fifty-Two Million Five Hundred
Forty-Three Thousand Six Hundred Six and 53/100 Dollars ($252,543,606.53) (as
same may be amended, supplemented, restated, increased, extended and
consolidated, substituted or replaced from time to time, the “Note”) and the
other documents, agreements and instruments referenced in the Loan Agreement or
executed and delivered pursuant thereto. To secure the Note, the Borrower
granted for the benefit of the Lender, inter alia, a Second Amended and Restated
Mortgage, Assignment of Leases and Rents and Security Agreement encumbering the
Mortgaged Property dated as of December 12, 2018 (the “Mortgage”).


WHEREAS, Borrower desires Lender to amend certain terms of the Loan Agreement
pursuant to this Amendment.


WHEREAS, Lender is willing to enter into this Amendment, but solely on the terms
and subject to the provisions set forth herein and in the other agreements,
documents and instruments referenced herein or executed and delivered pursuant
hereto.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as set forth in this Amendment.


I.    Definitions:


A.    Use of Defined Terms. Except as expressly set forth in this Amendment, all
terms which have an initial capital letter where not required by the rules of
grammar are used herein as defined in the Loan Agreement.


B.    New Definitions. Effective as of the date hereof, Section 1.1 of the Loan
Agreement is hereby amended by adding the following new definition thereto in
the appropriate alphabetical order:






735988063

--------------------------------------------------------------------------------




“Amendment Effective Date” shall mean February 14, 2020.


“Amortization Commencement Date” shall mean the period commencing on the Payment
Date in February 2025 (i.e. February 28, 2025).


“I/O Period” shall mean the period commencing on the Closing Date through and
including the Payment Date in January 2025 (i.e. January 30, 2025).


“Major Lease” means the Leases for Kohl’s, Century 21 and TJ Maxx and each other
New Lease where the premises demised thereunder are greater than 100,000 net
rentable square feet of the Property.


“Amortization Calculation” shall mean, for each Payment Date, principal payments
based upon an assumed interest rate of 4.0% per annum, the Principal Amount on
the Amortization Commencement Date, and 25-year amortization period in the
amount set forth opposite such Payment Date on Exhibit F attached hereto, which
amounts shall be reduced on a proportionate basis to the extent any principal
repayments are made in respect of the Principal Amount between the Amendment
Effective Date and the Amortization Commencement Date.


II.    Amendment to Loan Agreement. Effective as of the Amendment Effective
Date, the Loan Agreement is hereby amended as follows:


A.    Section 2.2.4 of the Loan Agreement is hereby amended and restated as
follows:


“Payments before Maturity. Borrower shall pay to Lender (i) on each Payment Date
during the I/O Period, an amount equal to interest only computed at the
Applicable Interest Rate on the Principal Amount for the applicable Interest
Accrual Period, and (ii) beginning on the Amortization Commencement Date and on
each Payment Date thereafter, a payment of interest computed at the Applicable
Interest Rate on the Principal Amount for the applicable Interest Accrual Period
together with principal payments determined in accordance with the Amortization
Calculation. Further, Borrower shall be required to pay to Lender all amounts
required, if any, in respect of Reserve Accounts as set forth in Article XII
hereof.”


B.    Section 10.2.3 of the Loan Agreement is hereby amended and restated as
follows:


“Leasing Reports. Not later than forty five (45) days after the end of each
fiscal quarter, commencing with the third quarter of 2018, Borrower shall
deliver to Lender a rent roll/occupancy summaries for the Property, including,
without limitation, aging schedules, schedules of tenant receivables, tenant
defaults and tenant sales, as applicable and available, dated as of the last
month of such fiscal quarter. Such rent roll and schedule of aged receivables
shall be accompanied by a Borrower’s Certificate certifying that such rent roll
and schedule of aged receivables are true, correct and complete in all material
respects as of their respective dates. Additionally, Borrower shall provide
sales performance data for all Major Leases (and each subtenant of a Tenant
under a Major Lease) to the extent the terms of the existing Leases for such
Major Tenants (and subtenants) provide for delivery of such sales performance
data to Borrower and permit Borrower to deliver same to Lender; provided,
however, with respect to any new Major Lease signed following the


2




735988063

--------------------------------------------------------------------------------




Amendment Effective Date, Borrower shall use commercially reasonable efforts to
negotiate with such Tenant to provide such sales performance data under such
Major Lease on a quarterly basis. Lender acknowledges that reporting of sales
data from Century 21 shall be subject to Lender and Century 21 entering into a
confidentiality agreement reasonably satisfactory to both Lender and Century 21.
From and after and during the continuance of a Monetary Default, a material
non‑monetary Default or an Event of Default, Borrower shall, at Lender’s
request, provide such rent roll information on a monthly basis, within
thirty (30) days following the end of each calendar month.”


B.    Section 10.2.4 of the Loan Agreement is hereby added as follows:


“10.2.4     Certificate of Occupancy. Any failure by Borrower to maintain a core
and shell certificate of occupancy for the Property (which may be a temporary or
permanent certificate of occupancy), except as a result of a casualty or
condemnation (provided that Borrower otherwise complies (subject to applicable
notice and cure periods) with the terms and conditions of the Loan Documents in
respect of such casualty or condemnation) shall, at the election of Lender,
constitute an Event of Default hereunder. As soon as available, but in any event
prior to the expiration of the existing temporary certificate of occupancy,
Borrower shall deliver to Lender evidence reasonably satisfactory to Lender that
such certificate of occupancy has or will be renewed, together with a reasonably
detailed explanation of the progress of open work items necessary to obtain a
final certificate of occupancy. Failure to comply with such reporting
requirement after five (5) Business Days’ notice from Lender shall, at the
election of Lender, constitute an Event of Default.”


C.    Section 14.1.2 of the Loan Agreement is hereby amended by deleting the
word “or” after clause (i) thereof, and by adding the word “or” after clause (j)
thereof and the following before the period:


“(k) Borrower’s failure to obtain or maintain a core and shell certificate of
occupancy for the Property (which may be a temporary or permanent certificate of
occupancy), except as a result of a casualty or condemnation (provided that
Borrower otherwise complies (subject to applicable notice and cure periods) with
the terms and conditions of the Loan Documents in respect of such casualty or
condemnation).”


D.    Exhibit F, attached to this Amendment as Annex I is hereby added to the
Loan Agreement in sequential order.




III.    February Interest Payment. On the date hereof, Borrower is making a
payment to Lender in the amount of $631,359.02, which represents the amount of
interest on the Outstanding Principal Amount that would be otherwise due and
payable by Borrower to Lender on the monthly Payment Date immediately following
the Amendment Effective Date. Accordingly, upon the making of such payment, no
interest payment shall be due from Borrower to Lender on the monthly Payment
Date immediately following the Amendment Effective Date.


IV.    Conflict. If, and to the extent, the terms and provisions of this
Amendment contradict or conflict with the terms and provisions of the Loan
Agreement, the terms and provisions of this Amendment shall govern and control;
provided, however, to the extent the terms and provisions of this Amendment do
not contradict or conflict with the terms and provisions of the Loan Agreement,
the Loan Agreement, as


3




735988063

--------------------------------------------------------------------------------




amended by this Amendment, shall remain in and have its intended full force and
effect, and Lender and Borrower hereby affirm, confirm and ratify the same.


V.    Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be valid and enforceable under applicable law,
but if any provision of this Amendment is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be severed herefrom and
such invalidity or unenforceability shall not affect any other provision of this
Amendment, the balance of which shall remain in and have its intended full force
and effect; provided, however, if such provision may be modified so as to be
valid and enforceable as a matter of law, such provision shall be deemed to be
modified so as to be valid and enforceable to the maximum extent permitted by
law.


VI.    Reaffirmation. Borrower hereby reaffirms and remakes all of its
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Documents (including, without limitation, the
Environmental Indemnity Agreement), as amended hereby, excluding those
representations and warranties that solely and expressly relate to a specific
date prior to the date hereof and subject to the exceptions described on
Schedule 1 attached hereto.


VII.    Fees, Costs and Expenses. Borrower agrees to pay, upon demand, all
reasonable, out-of-pocket costs and expenses of Lender, including, but not
limited to, reasonable attorneys’ fees, in connection with the preparation,
execution, delivery and administration of this Amendment and the other
agreements, documents and instruments executed and delivered in connection
herewith or pursuant hereto.


VIII.    Choice of Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.


IX.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. A facsimile or email transmitted
executed counterpart to this Amendment and the other agreements, documents and
instruments executed in connection herewith will be deemed an acceptable
original for purposes of consummating this Amendment and such other agreements,
documents and instruments; provided, however, Borrower shall be required to
deliver to the Lender original executed signature pages in substitution for said
facsimile or email transmitted signature pages upon the Lender’s request
therefor.


X.    Waiver of Jury Trial; Exclusive Jurisdiction. BORROWER AND LENDER EACH,
AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT, HEREBY EXPRESSLY, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AMENDMENT, INCLUDING,
WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION HEREOF, OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT (AS NOW OR HEREAFTER MODIFIED) OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND BORROWER AND LENDER EACH
HEREBY AGREES AND CONSENTS


4




735988063

--------------------------------------------------------------------------------




THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO
TRIAL BY JURY. BORROWER AND LENDER EACH ACKNOWLEDGES THAT IT HAS CONSULTED WITH
LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS
WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE ENTERING INTO THIS AMENDMENT. THIS
WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AMENDMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER AND LENDER EACH WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER AND LENDER EACH
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.
[signature page follows]








5




735988063

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:
REGO II BORROWER LLC,
a Delaware limited liability company
By:
ALEXANDER’S OF REGO PARK II, INC.,
a Delaware corporation, its sole member

By: /s/ Alan J. Rice     
Name: Alan J. Rice
Title: Authorized Signatory
LENDER:
BANK OF CHINA, NEW YORK BRANCH
By:        
Name:
Title:




By:        
Name:
Title:




735988063

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:
REGO II BORROWER LLC,
a Delaware limited liability company
By:
ALEXANDER’S OF REGO PARK II, INC.,
a Delaware corporation, its sole member

By:     
Name:
Title:
LENDER:
BANK OF CHINA, NEW YORK BRANCH
By: /s/ Raymond Qiao
Name: Raymond Qiao
Title: EVP




By: /s/ Chen Xu
Name: Chen Xu
Title: CEO






735988063

--------------------------------------------------------------------------------








SCHEDULE 1


Exceptions to Representations and Warranties




The Borrower delivered to Lender operating expense statements covering the year
ended December 31, 2019 as of the Amendment Effective Date which replaces the
“operating expense statements covering the year to date ended September 30,
2018” referenced in Section 4.1.12 of the Loan Agreement.


The Borrower delivered to Lender a rent roll as of the Amendment Effective Date
which replaces the Rent Roll referenced in Section 4.1.27 of the Loan Agreement.


In addition to the sublease between Manager and Urban Edge referenced in Section
4.1.27 of the Loan Agreement, there is a sublease between Kohl’s Department
Stores, Inc. and At Home Stores LLC.






735988063

--------------------------------------------------------------------------------








ANNEX I


EXHIBIT F
TO LOAN AGREEMENT
Amortization Schedule








735988063

--------------------------------------------------------------------------------





Rego II: Loan Amortization Schedule post 5th Aniversary of the Loan Closing


Loan Amount                         252,543,606.53
Bank of China, New York Branch                 202,543,606.53
Alexander"s Inc                          50,000,000.00
Loan Rate for Amortization Calculation                          4%
Amortization Base Term                         25 years
Monthly Payment for amortization calculation                  $1,333,018.19




 
 
Beginning Balance
Monthly Payment
Interest
Principal
Ending Balance
1
Feb-25
252,543,606.53
1,333,018.19


841,812.02


491,206.17


252,052,400.36


2
Mar-25
252,052,400.36
1,333,018.19


840,174.67


492,843.53


251,559,556.83


3
Apr-25
251,559,556.83
1,333,018.19


838,531.86


494,486.34


251,065,070.49


4
May-25
251,065,070.49
1,333,018.19


836,883.57


496,134.62


250,568,935.87


5
Jun-25
250,568,935.87
1,333,018.19


835,229.79


497,788.41


250,071,147.46


6
Jul-25
250,071,147.46
1,333,018.19


833,570.49


499,447.70


249,571,699.76


7
Aug-25
249,571,699.76
1,333,018.19


831,905.67


501,112.53


249,070,587.23


8
Sep-25
249,070,587.23
1,333,018.19


830,235.29


502,782.90


248,567,804.33


9
Oct-25
248,567,804.33
1,333,018.19


828,559.35


504,458.85


248,063,345.48


10
Nov-25
248,063,345.48
1,333,018.19


826,877.82


506,140.37


247,557,205.11


11
Dec-25
Loan payoff at maturity
 
 
 
 
 
Total
 
 
 
4,986,401.42


 



Note:     The schedule above is the caculation of the principal component
of the monthly payment of the whole loan for the amortizing period.
The interest component of the monthly payment will be still based on the
floating loan rate for the months.






S-1
735988063